Citation Nr: 0924180	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-
connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1969, and from May 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

A May 2009 written statement reflects that the Veteran 
withdrew his appeal claiming entitlement to an initial 
compensable rating for service-connected erectile 
dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to an 
initial compensable rating for service-connected erectile 
dysfunction are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

The May 2009 written statement from the Veteran's 
representative clearly indicates the desire to withdraw the 
appeal with respect to the issue of entitlement to an initial 
compensable rating for service-connected erectile 
dysfunction.  As there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not 
have jurisdiction to review the issue on appeal.


ORDER

The appeal claiming entitlement to an initial compensable 
rating for service-connected erectile dysfunction is 
dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


